UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50478 NEXSTAR BROADCASTING GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3083125 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 5215 N. O’Connor Blvd., Suite 1400, Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of August 4, 2011 the registrant had 15,387,131 shares of ClassA Common Stock and 13,411,588 shares of Class B Common Stock outstanding. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010 1 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 2 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the six months ended June 30, 2011 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 34 ITEM 4. Controls and Procedures 34 PARTII OTHER INFORMATION ITEM 1. Legal Proceedings 35 ITEM1A. Risk Factors 35 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 ITEM 3. Defaults Upon Senior Securities 35 ITEM4. Reserved 35 ITEM 5. Other Information 35 ITEM 6. Exhibits 35 EXHIBIT INDEX i PART I. FINANCIAL INFORMATION ITEM1. Financial Statements NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share information, unaudited) June 30, 2011 December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $866 and $2,075, respectively Current portion of broadcast rights Prepaid expenses and other current assets Deferred tax asset 15 15 Total current assets Property and equipment, net Broadcast rights Goodwill FCC licenses FCC licenses of Mission Other intangible assets, net Other noncurrent assets Deferred tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current portion of debt $ $ Current portion of broadcast rights payable Accounts payable Accrued expenses Taxes payable Interest payable Deferred revenue Other liabilities of Mission Other liabilities Total current liabilities Debt Broadcast rights payable Deferred tax liabilities Deferred revenue Deferred gain on sale of assets Deferred representation fee incentive Other liabilities of Mission Other liabilities Total liabilities Commitments and contingencies Stockholders’ deficit: Preferred stock - $0.01 par value, 200,000 shares authorized; none issued and outstanding at each of June 30, 2011 and December31, 2010 — — ClassA Common stock - $0.01 par value, 100,000,000 shares authorized; 15,052,839 and 15,038,839 shares issued and outstanding at June 30, 2011 and December31, 2010, respectively Class B Common stock - $0.01 par value, 20,000,000 shares authorized; 13,411,588 shares issued and outstanding at each of June 30, 2011 and December31, 2010 Class C Common stock - $0.01 par value, 5,000,000 shares authorized; none issued and outstanding at each of June 30, 2011 and December31, 2010 — — Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 1 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts, unaudited) Three Months Ended June30, Six Months Ended June30, Net revenue $ Operating expenses: Direct operating expenses, excluding depreciation and amortization Selling, general, and administrative expenses, excluding depreciation and amortization Amortization of broadcast rights Amortization of intangible assets Depreciation Loss (gain) on asset disposal, net 94 10 ) Total operating expenses Income from operations Interest expense, net ) Loss on extinguishment of debt ) Loss before income taxes ) Income tax expense ) Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT For the Six Months Ended June 30, 2011 (in thousands, except share information, unaudited) Common Stock Additional Total Preferred Stock Class A Class B Class C Paid-In Accumulated Stockholders’ Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Deficit Balance as of December 31, 2010 — $
